DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 24, 2021 has been entered. 
Allowable Subject Matter
Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 18, the closest prior arts, Wang et al. (US 2003/0153632 A1) discloses the claimed system for the direct conversion of syngas to liquid fuels (Abstract and Figure 1, numerals 10, 30 and Paragraphs [0010], [0011], [0019], and [0020]. However, Wang et al. does not discloses that the conversion catalyst comprises a substrate and wherein the substrate comprises a surface having a pH ranging from about 6.0 to about 8.0. Schuetzle et al. (US Patent No. 8,394,862 B1)reference discloses Fischer-Tropsch catalysts with gamma alumina substrate (Column 3, Lines 49-54); Qiwen et al. (CN-105582905A) reference discloses a modified gamma-alumina support with the pH value is adjusted to 4.0-6.0 would have higher reaction activity and lower methane selectivity and the catalyst would have better stability performance (Abstract). However, none of the above references discloses that the substrate comprises a surface having a pH ranging from about 6.0 to about 8.0 since Busca, in "The surface of transitional aluminas: A critical review" discusses the properties of transitional aluminas, 
Claims 19-25 directly or indirectly depend on Claim 18
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HUY TRAM NGUYEN/Examiner, Art Unit 1774